Case 2:15-cv-00094-DAK Document 307 Filed 08/26/21 PageID.4475 Page 1 of 22




                       IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF UTAH


 MRS. FIELDS FRANCHISING, LLC,
                                                             FINDINGS OF FACT &
        Plaintiff/Counterclaim Defendant,                   CONCLUSIONS OF LAW

 v.                                                       Case No. 2:15-CV-00094-DAK

 MFGPC, INC.,                                                  Judge Dale A. Kimball

        Defendant/Counterclaimant.

I.     INTRODUCTION

       This matter is before the court on MFGPC, Inc.’s (“MFGPC”) breach of contract

counterclaim that it asserted against Mrs. Fields Franchising, LLC (“Mrs. Fields”). Despite this

case’s lengthy history, the issue before the court was limited to only MFGPC’s lost profits from

Mrs. Fields’ breach. Mrs. Fields' breach was already determined in this case. (Memorandum

Decision, ECF No. 132 at 28.) Thus, from July 12–July 14, 2021, the court held a three-day

bench trial on MFGPC’s lost profits damages. At the trial, Brian M. Rothschild, Juliette P.

White, and Alexandra L. Hodson represented MFGPC and Bijan Amini and Rod N. Andreason

represented Mrs. Fields. The court, having reviewed the parties’ filings, trial testimony, other

relevant documents, and the law and facts relevant to MFGPC’s lost profits, issues the following

Findings of Fact and Conclusions of Law.
Case 2:15-cv-00094-DAK Document 307 Filed 08/26/21 PageID.4476 Page 2 of 22




II.     BACKGROUND

The Licensing Agreement

        On April 30, 2003, MFGPC 1 entered into a trademark licensing agreement (the

“Licensing Agreement”) with Mrs. Fields. Under this Licensing Agreement, MFGPC obtained

an exclusive, worldwide license to develop, manufacture, package, distribute, and sell

prepackaged popcorn products bearing the “Mrs. Fields” trademark. (Licensing Agreement, ECF

No. 292-3 [hereinafter Licensing Agreement].) For the use of the trademark, MFGPC agreed to

pay five percent of net sales as running a royalty and a flat rate of $400,000 2 to Mrs. Fields.

(Licensing Agreement at §§ 5, 6.) The term of the Licensing Agreement was for periods of five

years, which would automatically renew at the end of each period unless certain conditions were

met. (Licensing Agreement at § 16.) The Licensing Agreement automatically renewed in April

2008 and April 2013. Thus, the final term at issue here was from April 30, 2013, to April 30,

2018.

MFGPC’s Sales History

        Soon after signing the Licensing Agreement, MFGPC began operating under its business

model of using copackers to handle all the manufacturing and packaging of the branded,

prepackaged popcorn. MFGPC’s financial records show the following:




1
  This agreement was actually entered into by LHF, Inc., which was MFGPC’s predecessor
entity. Christopher Lindley solely managed both entities and the parties do not dispute that this
transfer was proper. So, the court states that MFGPC entered into this agreement for simplicity’s
sake.
2
  This was to be paid as follows: $50,000 upon signing, $50,000 in year two, $100,000 in year
three, $100,000 in year four, and $100,000 in year five. (Licensing Agreement at § 6.)
                                                  2
Case 2:15-cv-00094-DAK Document 307 Filed 08/26/21 PageID.4477 Page 3 of 22




                                MFGPC’s Historical Sales Data
                         Year          Total Sales         Profit/(Loss)
                         2003           $326,041              $16,895
                         2004           $344,999             ($36,018)
                         2005           $353,012             ($74,410)
                         2006           $334,344            ($194,863)
                         2007           $377,186            ($136,318)
                         2008           $606,913              ($5,814)
                         2009           $484,064            ($175,583)
                         2010           $575,219             ($24,326)
                         2011           $599,493              $10,801
                         2012           $602,015             ($18,979)
                         2013           $420,026             ($96,463)
                         2014           $207,443             ($22,600)

(Ex. 55, 60 at Attachment 5.1.) The parties do not dispute the sales numbers detailed above.

       As the numbers show, MFGPC suffered a few setbacks, impacting sales in 2013 and

2014. First, in 2013, MFGPC lost its national account with Rite Aid, which was one of

MFGPC’s largest customers. (Tr. 47:6–10; 106:7–22.) While losing the Rite Aid account

certainly impacted MFGPC’s net sales, the most notable setback was the January 2013 fire (the

“Fire”) next to MFGPC’s copacker facility. The Fire caused MFGPC to suffer severely

depressed sales for the next eight months. (Ex. 49 at 3.) MFGPC’s financial statements show,

however, that it had largely recovered by the end of 2013, doing roughly $300,000 in sales

during the fourth quarter of 2013 (or, 70% of 2013’s total sales). (Ex. T, Calendar 2013 Recap.)

Mr. Lindley’s testimony during direct examination conforms that MFGPC was able to recover

from the fire fairly quickly:

       Q: Were you able to actually recover from the [F]ire contrary to what it says here?
       A: Right. If you looked at the fourth quarter revenue, $300,000, which is half of
       what my typical year was.

(Tr. 93:11–14.)




                                                3
Case 2:15-cv-00094-DAK Document 307 Filed 08/26/21 PageID.4478 Page 4 of 22




       Even though MFGPC had largely rebounded by the end of 2013, MFGPC’s sales in 2014

remained low relative to its recent history. To explain this decrease, Mr. Lindley testified that he

intentionally “scale[d] back” or “throttle[d] [his] own company” because “of the financial hits

[MFGPC] [took] in 2013.” (Tr. 157:21–22.) More specifically, Mr. Lindley testified that he

needed to “make sure things were stabilized again before [he] went to try and get back to where

he had been in the prior year” (Tr. 158:21–25.) There is no dispute that MFGPC did only

$207,443 in sales in 2014.

The Breach

       As this court already determined, on December 22, 2014, Mrs. Fields breached the

Licensing Agreement when it sent a letter erroneously asserting that MFGPC was in material

breach and that Mrs. Fields could repudiate the agreement. (See Memorandum Decision, ECF

No. 132 at 28; see also Letter from Avery Samet, Ex. 13.) Thus, Mrs. Fields breached the

Licensing Agreement with three years and four months 3 remaining in the five-year term (January

1, 2015, through April 30, 2018). It is for that period (the “Damages Period”) that MFGPC is

entitled to lost profits damages. Under the terms of the Licensing Agreement, MFGPC’s claims

are “limited to recovery of any actual damages it sustains.” (Licensing Agreement at § 22(n).)

Unpaid Invoices and Interest for Popcorn Sales

       The parties do not dispute that Mrs. Fields owes MFGPC $70,223 in unpaid invoices for

popcorn sales that MFGPC sent to Mrs. Fields. Similarly, the parties do not dispute that MFGPC

owes Mrs. Fields 45,566 in unpaid running royalties. The parties do dispute how the interest

should be calculated on these figures. The court will address the interest issue below.




3
  For simplicity’s sake, the parties and the court begin the damages period on January 1, 2015
instead of December 22, 2013.
                                                 4
Case 2:15-cv-00094-DAK Document 307 Filed 08/26/21 PageID.4479 Page 5 of 22




Perfect Snax Prime

       After the breach, on September 22, 2017, Mrs. Fields entered into a different licensing

agreement with Perfect Snax Prime, LLC (“PSP”) (the “PSP Agreement”). Under the PSP

Agreement, PSP was permitted to sell “Mrs. Fields® co-branded ready-to-eat popcorn” for a

term of three years and three months. (PSP Agreement, Ex. 19 at Ex. B.) Additionally, the

agreement required PSP to pay royalties of 5% of net sales and minimum royalties during the

three-year term of $50,000 in year one (2018), $125,000 in year two (2019), and $200,000 in

year three (2020). (PSP Agreement at § 6.) These minimum royalty payments corresponded with

“Minimum Sales Targets” of $2,000,000 in 2018, $2,500,000 in 2019, and $4,000,000 in 2020.

(PSP Agreement at § 6.)

III.   DISCUSSION

       This case involves a fairly straightforward claim for lost profit damages stemming from

Mrs. Fields’ breach of contract. To determine the damages in this case, the court will (A) set

forth Utah’s standard for determining damages in a breach of contract case before (B) turning to

the parties’ arguments regarding lost profits and (C) how the court should calculate the interest

on the running royalties and unpaid invoices.

       A. Legal Standard

       “To recover damages, a plaintiff must prove both the facts of damages and the amount of

damages.” Ghidotti v. Waldron, 442 P.3d 1237, 1240 (Utah Ct. App. 2019). “The level of

persuasiveness required to establish the fact of loss is generally higher than that required to

establish the amount of loss.” Id. (citation omitted). Thus, a plaintiff only needs to establish lost

profits damages with “sufficient certainty that reasonable minds might believe from a

preponderance of the evidence that damages were actually suffered.” Id. at 1241 (citation


                                                  5
Case 2:15-cv-00094-DAK Document 307 Filed 08/26/21 PageID.4480 Page 6 of 22




omitted). More specifically, this means that damages may be “based upon approximations” so

long as those “approximations are based upon reasonable assumptions or projections.” Austin v.

Bingham, 319 P.3d 738, 743–44 (Utah Ct. App. 2014) (citation omitted).

       “What constitutes such an approximation will vary with the circumstances. Greater

accuracy is required in cases where highly probative evidence is easy to obtain than in cases

where such evidence is unavailable.” Cook Assocs., Inc. v. Warnick, 664 P.2d 1161, 1166 (Utah

1983) (citation omitted). An approximation or “[r]easonable certainty requires more than a mere

estimate of net profits.” Sawyers v. FMA Leasing Co., 722 P.2d 773, 774 (Utah 1986); see also

Sunridge Dev. Corp. v. RB & G Eng'g, Inc., 305 P.3d 171, 176 (Utah Ct. App. 2013) (“Mere

conclusions and conjecture will not suffice.. . . [A] plaintiff must provide supporting evidence”

of lost profit damages. (quotation marks and citations omitted)). Indeed, the plaintiff “has the

burden to produce a sufficient evidentiary basis to . . . permit the trier of fact to determine with

reasonable certainty the amount of lost net profits.” Id. (citation omitted).

       In this instance, Plaintiff claims damages stemming from a breach of contract. Under

Utah law,

       the injured party in a breach of contract action has a right to damages based upon
       his expectation interested as measured by (a) the loss in value to him of the other
       party’s performance caused by its failure or deficiency, plus (b) any other loss,
       including incidental or consequential loss, caused by the breach, less (c) any other
       cost or loss that he has avoided by not having to perform.

TruGreen Co. L.L.C., v. Mower Bros., Inc., 199 P.3d 929, 931 (Utah 2008) (citation omitted).

The purpose of such damages is not to punish the breaching party. Id. at 933. Rather, the focus

“is to compensate the nonbreaching party for actual injury sustained, so that the nonbreaching

party may be restored, as nearly as possible, to the position it was in prior to the injury.” Id. at

931–32 (citation and formatting omitted).



                                                   6
Case 2:15-cv-00094-DAK Document 307 Filed 08/26/21 PageID.4481 Page 7 of 22




       B. Lost Profits Analysis

       This case boils down to a battle of the experts. MFGPC retained Mr. Patrick Kilbourne to

opine on its lost profits over the Damages Period. Mr. Kilbourne put forth three different

measures of MFGPC’s lost profits. (Ex. 60 [hereinafter Kilbourne Report].) Mrs. Fields expert,

Mr. Grant Lyon, served both as Mrs. Fields’ lost profits and rebuttal expert. (Ex. 56 [hereinafter

Lyon Report].) Mr. Lyon’s report mostly focused on rebuttal and only advances one theory of

lost profits based on MFGPC’s historical performance. To resolve the lost profits issue here, the

court will examine the merits of each of the experts’ different theories. The court will, therefore,

discuss: (1) Mr. Kilbourne’s’ PSP minimum licensing fee approach; (2) Mr. Kilbourne’s PSP

sales approach; and (3) both experts’ values based on MFGPC’s historical sales. After addressing

the experts’ opinions, the court will (4) make a final conclusion regarding the lost profits

damages due here.

               1. PSP Minimum Licensing Fee Approach

       Mr. Kilbourne’s last approach was based on the PSP Agreement. In this approach, Mr.

Kilbourne simply takes the total minimum royalty payments due under the PSP Agreement and

argues that this is the “minimum value of the [PSP Agreement] and provides another data point

for evaluating MFGPC’s lost profits.” (the “Minimum Fee Approach”) (Kilbourne Report at 13.)

Specifically, the Minimum Fee Approach simply sums up all the minimum royalty payments due

to Mrs. Fields under the PSP Agreement. According to Mr. Kilbourne, the Minimum Fee

Approach sets the floor of damages in this instance at $425,000.

       Before turning to the merits of this argument, the parties disagreed over whether the

minimum royalties due under the PSP Agreement was $425,000 or $375,000. The court must




                                                 7
Case 2:15-cv-00094-DAK Document 307 Filed 08/26/21 PageID.4482 Page 8 of 22




first resolve this issue. A plain reading of the PSP Agreement clearly indicates that $375,000 is

the correct figure. Specifically, the PSP Agreement, section 6 states:

           6.1 Initial Advance Payment. On execution of this Agreement, [PSP] shall
           pay [Mrs. Fields] $50,000, which amount will be credited against the Running
           Royalty owed during the first Contract Year, as described in Section 6.2 below..
           ..
           6.2 Sales Targets and Running Royalties. Through the Term of this
           Agreement, [PSP] will use its best faith efforts to achieve the minimum Net
           Sales for each Contract Year, as shown below. Further, [PSP] will, as described
           in section 6.3 below, pay [Mrs. Fields] a recurring amount (the “Running
           Royalty”) equal to the greater of: (a) 5% of Net Sales, or (b) the Minimum
           Running Royalty for the respective Contract Year, as shown in the chart below:

                                            Minimum
                                          Running Royalty       Minimum Sales Target
                   Contract Year           for Contract          for Contract Year
                                               Year
              Effective Date through
                                               $50,000                   $2,000,000
               December 31, 2018
             January 1, 2019 through
                                               $125,000                  $2,500,000
                December 31 2019
             January 1, 2020 through
                                               $200,000                  $4,000,000
               December 31, 2020

(PSP Agreement § 6 (emphasis and formatting in original).) Contract Year “means each 12-

month period of the Term; provided, however, the 1st Contract Year begins on the Effective

Date and ends December 31, 2018. Each subsequent Contract Year consists of a calendar year.”

(PSP Agreement § 1(e).)

       Since both the Contract Year and the minimum Running Royalty are clearly defined in

the contract, Section 6.1 is unambiguous; the PSP Agreement’s Minimum Running Royalty total

is $375,000. The first $50,000 due upon execution would be “credited against the Running

Royalty” for the first contract year described in the table above. Thus, the minimum royalties due




                                                 8
Case 2:15-cv-00094-DAK Document 307 Filed 08/26/21 PageID.4483 Page 9 of 22




under the contract is simply the sum of $50,000, $125,000, and $200,000 displayed in the table,

which is $375,000.

       With the minimum value of the PSP Agreement’s royalties out of the way, the court turns

to Mr. Lyon’s critique of the PSP Minimum Fee Approach. Mr. Lyon argues again that PSP’s

agreement cannot be compared to the Licensing Agreement at issue here because there is no

proof that MFGPC was a similar company to PSP during the Damages Period. Thus, Mr. Lyon

concludes that it “is inappropriate to compare what the value of a license agreement is worth to

the licensor and impute that value of the agreement to the licensee when the licensee is out of

business and cannot perform on the agreement itself.” (Lyon Report at 26.) Additionally, Mr.

Lyon argues that MFGPC could not do the amount of revenue required to reach $375,000 in

profit—which would require just over $3,750,000 in sales according to Mr. Kilbourne’s 10%

incremental profit margin. The court somewhat agrees with Mr. Lyon’s critiques.

       Here, the court is unconvinced that PSP’s minimum royalty payments are an accurate

measure of MFGPC’s lost profits. MFGPC has not adduced any evidence that it was planning on

or could have sold its remaining license to the Mrs. Fields mark for any amount of money. The

court may have entertained this as evidence of its lost value under the contract had they

introduced such evidence. But, without this evidence, the court finds that the Minimum Fee

Approach merely produces an estimate 4 of damages unrelated to MFGPC’s lost profits and is

therefore insufficient to establish damages to a reasonable certainty. See Sawyers, 722 P.2d at

774 (“Reasonable certainty requires more than a mere estimate of net profits.”); see also




4
  This is at least tacitly acknowledged by Mr. Kilbourne’s testimony and report in which he
states that the Minimum Fee Approach’s value “represents the minimum value of the agreement
to Mrs. Fields. . ..” (Kilbourne Report at 13 (emphasis added).) Thus, this does not give the court
the value of the agreement or lost profits to MFGPC.
                                                 9
Case 2:15-cv-00094-DAK Document 307 Filed 08/26/21 PageID.4484 Page 10 of 22




Sunridge Dev. Corp., 305 P.3d at 176 (“Mere conclusions and conjecture will not suffice.... [A]

plaintiff must provide supporting evidence” of lost profit damages. (quotation marks and

citations omitted)). In addition, the value of the license to Mrs. Fields is an entirely different

matter than the amount of lost profits MFGPC would have gained over the Damages Period. It is

not automatically the case that the value of the mark to the licensor is always the same or less

valuable than the mark is to a licensee. Lastly, as will be shown in Part III.B.2. below, MFGPC

has not shown that it could reach $3,750,000 in net sales during the Damages Period.

       For the foregoing reasons, the court will not accept Mr. Kilbourne’s Minimum Fee

Approach.

               2. PSP Sales Approach

       Mr. Kilbourne bases another set of MFGPC’s potential lost profits estimations on the

economic terms of the PSP Agreement (the “PSP Sales Approach”). As noted earlier, the PSP

Agreement had a term of three years and three months and minimum “sales targets” of

$8,500,000. Applying the minimum sales targets to this case, Mr. Kilbourne opines that it would

be reasonable for MFGPC to have sold a pro-rata amount of $8,833,000. Then, Mr. Kilbourne

borrows his 10% incremental profit rate from his historical sales approach (see infra Part III.B.3)

to project that MFGPC suffered $916,000 in lost profits damages.

       Mr. Lyon’s largest critique of this method is that the PSP Sales Approach is unreliable

because it is based on minimum “sales targets” and not actual performance and, therefore, is in

no way related to MFGPC’s ability to generate sales. Additionally, Mr. Lyon argues that for

MFGPC to do $8,833,000 in sales during the Damages Period would require it to do unrealistic

and unproven levels of sales beginning from its 2014 actual sales figure. The court agrees with




                                                  10
Case 2:15-cv-00094-DAK Document 307 Filed 08/26/21 PageID.4485 Page 11 of 22




this critique and includes a table that it reproduced from Mr. Kilbourne’s report below to aid in

its discussion.

                             Kilbourne's PSP Sales Approach
                                                 Incremental
                    Year            Revenue                           Lost Profits
                                                  Profit Rate
                   2014             $207,443           —                   —
                   2015            $1,600,000         10%               $165,948
                   2016            $2,275,000         10%               $235,957
                   2017            $3,625,000         10%               $375,975
                   2018
                                   $1,333,333         10%               $138,290
             (through April 30)
                   Total           $8,833,333                           $916,170

(See Kilbourne Report, Attachment 6).

        As the table makes obvious, MFGPC would have to grow unreasonably fast to reach

$8,833,000 in sales by April 2018. Specifically, MFGPC would need to grow its sales by 671%

from its actual sales in 2014 to reach $1.6 million in sales in 2015. Even assuming that MFGPC

started from its highest sales figure of $606,913 in net revenue (2008), it would have to grow by

164% to a projected $1.6 million in sales in 2015. Again, even Taking Mr. Kilbourne’s most

generous projection of potential sales in 2014 of $867,819 (Kilbourne Report, Attachment 4),

that would require an 84% growth rate to reach $1.6 million in sales in 2015. MFGPC offered no

evidence of how it could achieve such rapid growth or that it was planning on such rapid growth

in 2015 and beyond. In fact, Mr. Lindley testified that he “scale[d] back” or “throttle[d] [his]

own company” to “make sure things were stabilized again before [he] went to try and get back to

where he had been in the prior year.” (Tr. 157:21–22; 158:21–25.) Without evidence of

significant, concrete plans to grow so rapidly in 2015 and beyond, the court cannot find such

growth is reasonable.




                                                 11
Case 2:15-cv-00094-DAK Document 307 Filed 08/26/21 PageID.4486 Page 12 of 22




       Additionally, the growth from year to year under the PSP Sales Approach would require

a level of growth that MFGPC has not supported by its prior performance or any reliable future

projections. The PSP Sales Approach’s projections would require 42% growth from 2015 to

2016, 59% growth from 2016 to 2017, and 10% growth from 2017 through 2018. This is much

higher growth than the 21% that MFGPC used in its Historical Sales Approach. (See infra Part

III.B.3.d.) In short, from any of MFGPC’s proposed 2014 net sales revenue figures, MFGPC’s

required growth to reach $8,833,333 in revenue by April 2018 is unrealistic and unsupported by

any evidence. See TruGreen, 199 P.3d at 932 (noting that evidence of another company’s

performance—in that instance, the defendant’s—“may be considered . . . if shown to correspond,

in whole or in part, with the loss of plaintiff” (citation omitted) (emphasis added)).

       For the foregoing reasons, the court finds that MFGPC has not demonstrated to a

reasonable certainty that the damages under Mr. Kilbourne’s PSP Sales Approach are an accurate

measure of MFGPC’s lost profits.

               3. Historical Sales Approach

       Both experts performed a lost profits damages estimation based on MFGPC’s historical

sales data (“Historical Sales Approach”). These approaches received by far the most time and

attention during the trial. The court will discuss each of the experts’ methodologies.

       Mr. Kilbourne examined MFGPC’s sales data from 2003 through 2012. Using this data,

Mr. Kilbourne figured that MFGPC had a gross profit rate of 25% of total sales and would incur

costs of 10% for incremental expenses and 5% in royalties. Thus, Mr. Kilbourne concluded that

MFGPC had a profit rate of 10% of net sales (25% gross margin, minus 10% incremental costs,

minus 5% royalty rate). Then, Mr. Kilbourne determined the growth rate by taking a simple

average of MFGPC’s year-to-year growth from 2003–2012 (23.6%) and averaging that with the



                                                 12
Case 2:15-cv-00094-DAK Document 307 Filed 08/26/21 PageID.4487 Page 13 of 22




forecasted growth rate of the ready-to-eat popcorn industry over the Damages Period (18.5%).

This method produced a 21% growth rate.

         Using these historically-derived margins and costs figures and anticipated growth rate,

Mr. Kilbourne took MFGPC’s actual sales number in 2012 and grew that figure by his growth

rate (21%) each year until April 30, 2018. Based on these assumptions, Mr. Kilbourne opined

that MFGPC would have done $4.5 million in revenue during the Damages Period. Applying the

10% profit rate figure to that $4.5 million in revenue, Mr. Kilbourne opined that MFGPC would

have lost profits of $465,000. The court includes its own recreation of Mr. Kilbourne’s’

Historical Sales Approach.

                Mr. Kilbourne’s Historical Sales Approach Projections
                                                 Assumed       Assumed
                                                                                Projected Lost
            Year             Projected Sales     Growth      Incremental
                                                                                   Profits
                                                   Rate       Profit Rate
                                  $602,015
            2012                                  21% 5           —                   —
                                (Actual Sales)
            2013                  $716,909        21%            —                   —
            2014                  $867,819        21%            —                   —
            2015                 $1,050,495       21%           10% 6            $108,954.52
            2016                 $1,271,624       21%           10%               $131,889
            2017                 $1,539,301       21%           10%               $159,652
            2018
                                  $621,108        21%            10%                $64,420
     (through April 30)
          TOTAL                  $4,482,527        —              —                $464,916

(Kilbourne Report, Attachment 4.)

         In contrast, Mr. Lyon’s Historical Sales Approach does not take into account all of

MFGPC’s historical sales. Instead, Mr. Lyon looks at the data from 2010–2012. This selection of

years was intended to ignore MFGPC’s early years where it was, according to Mr. Lyon, in its



5
    Actual figure is 21.05%.
6
    Actual figure is 10.372%.
                                                 13
Case 2:15-cv-00094-DAK Document 307 Filed 08/26/21 PageID.4488 Page 14 of 22




high growth period. In other words, Mr. Lyon opined that 2010–2012 represented MFGPC’s

equilibrium period of sales and therefore is the most reliable period upon which to base lost

profit projections. In analyzing this data, Mr. Lyon opined that: (1) from 2009–2012, MFGPC

lost over $200,000; (2) from 2010–2012, MFGPC’s annual sales growth was 2.35%, which was

equal to inflation over that period; and (3) from 2010–2012, MFGPC’s gross margin was

declining from 28.5% in 2010 to 17.5% in 2012, demonstrating a downward trend that should be

taken into account.

       Additionally, Mr. Lyon argued that MFGPC could not grow beyond its equilibrium sales

of around $600,000 without taking on an infusion of capital—which would impact the profits

MFGPC would take home. As evidence, Mr. Lyon pointed to Mr. Lindley’s deposition and trial

testimony. In his deposition, Mr. Lindley testified that he “refused to expand the business at a

greater rate than [he] knew that [he] could personally cash flow.” (Lyon Report at p. 11.) And,

when asked if he “needed funds from an outside source in order to grow,” Mr. Lindley affirmed;

“Correct.” (Lyon Report at p. 11.) Mr. Lindley reaffirmed this deposition testimony during trial

when he stated that he “had invested as much as [he] wanted to in scaling [MFGPC]” and that he

“didn’t want to go deep into [his] 401 (k)” to fund additional sales or accounts. (Tr. 126:3–10;

150:6–14.)

       The final portion of Mr. Lyon’s report is all rebuttal to Mr. Kilbourne’s opinions. In fact,

Mr. Lyon does not offer his final opinion—that there are no lost profits damages 7—until the very

end of his rebuttal of Mr. Kilbourne’s report. Specifically, Mr. Lyon takes issue with four areas




7
 At trial, Mr. Lyon changed his testimony and asserted that MFGPC likely suffered $18,000–
$54,000 in damages. Mr. Lyon altered his testimony after he recognized during trial that MFGPC
did not include costs for employees because MFGPC operated on a co-packing business model
under which Mr. Lindley was the only “employee” and did not pay himself a salary.
                                                14
Case 2:15-cv-00094-DAK Document 307 Filed 08/26/21 PageID.4489 Page 15 of 22




of Mr. Kilbourne’s Historical Sales Approach: (a) the starting point for projecting damages; (b)

the gross margin; (c) the incremental costs and profit rates; and (d) the growth rate. The court

will address each in turn.

                       a. Correct Starting Point

       As noted previously, Mr. Kilbourne’s Historical Sales Approach begins its damages

projection by growing from MFGPC’s actual sales from 2012 straight through 2013, 2014, and

the Damages Period. (Kilbourne Report, Attachment 4.) Thus, the starting point for Mr.

Kilbourne’s lost profits projections in 2014 is $867,819—$660,376 more than MFGPC’s actual

sales in 2014. Mr. Lyon argues that this approach “ignores reality. By using a base of $867,819

for 2014, versus an actual sales number of $207,443, Mr. Kilbourne drastically overstates the

sales figures he uses in his damages calculation.” The court agrees with Mr. Lyon.

       The court finds that the correct starting point for calculating damages is MFGPC’s actual

sales in 2014. As noted above, the purpose of lost profit damages is “to compensate the

nonbreaching party for actual injury sustained, so that the nonbreaching party may be restored, as

nearly as possible, to the position it was in prior to the injury.” TruGreen, 199 P.3d at 931–32

(emphasis added) (quotation marks, formatting, and citation omitted). There can be no dispute

about the position that MFGPC was in at the end of 2014—$207,443 in revenue. MFGPC was

undoubtedly suffering suppressed sales because of the Fire and losing the Rite Aid account.

These events then prompted Mr. Lindley to slow sales during 2014. While there was some

testimony that MFGPC intended to rebound in 2015, that does not impact the position from

which MFGPC should begin its lost profits analysis. The court acknowledges that while these

setbacks were unfortunate, they were nevertheless MFGPC’s reality.




                                                15
Case 2:15-cv-00094-DAK Document 307 Filed 08/26/21 PageID.4490 Page 16 of 22




       Thus, the court concludes that the experts were correct to not use 2013 or 2014 data to

predict MFGPC’s performance moving forward. Not using those years to make future

projections does not mean, however, that MFGPC can begin at a revenue other than its actual

sales in 2014. Accordingly, the court will begin its lost profits projection with MFGPC’s 2014

actual sales figure of $207,443.

                      b. Gross Margin

       The experts have a substantial gap in their respective gross margin percentages. Mr.

Kilbourne selected a 25% gross margin based on a simple average of MFGPC’s gross margin

from 2003–2012. According to Mr. Lyon, this simple average approach is inappropriate because

MFGPC’s gross margins had been declining in the three years before the Fire. These three years,

according to Mr. Lyon, represent an equilibrium level of sales and costs for MFGPC and,

therefore, should be used to project MFGPC’s lost profits during the Damages Period. Thus,

according to Mr. Lyon, Mr. Kilbourne should have explained and/or accounted for the downward

trend and not have used a simple average. Mr. Lyon suggests that the gross margin should be

17.5%the gross margin in 2012—because it captures the downward trend.

       In this instance, the court finds that MFGPC’s gross margin is more accurate. The court

was somewhat persuaded by Mr. Lyon’s argument that MFGPC’s gross margin had been

declining from 2010 through 2012. But, it strikes the court as improper to simply select one

year’s gross margin without a more supported explanation. Mr. Lyon’s 17.5% gross margin

selection is the second-lowest gross margin percentage from 2003–2012. Additionally, Mr.

Lyon’s selection of 2012’s gross margin percentage is a mismatch with his suggestion that 2010–

2012 was an equilibrium period for MFGPC. If MFGPC had actually reached an equilibrium of

sales over those years, Mr. Lyon should have averaged those three years’ gross margins—which


                                               16
Case 2:15-cv-00094-DAK Document 307 Filed 08/26/21 PageID.4491 Page 17 of 22




coincidentally produces a gross margin of 23%, which is much closer to Mr. Kilbourne’s gross

margin of 25%.

       For the foregoing reasons, the court is more persuaded that an average of all of MFGPC’s

gross margins is the more accurate figure. Thus, the court will use Mr. Kilbourne’s selection of a

25% gross margin.

                      c. Incremental Costs and Profit Rates

       Mrs. Fields argues that a 10% incremental profit rate is too high because the 10% in

incremental costs is too low. According to Mr. Lyon, Mr. Kilbourne made too many deductions

to MFGPC’s incremental costs. Mr. Lyon does not, however, dispute all of the deductions that

Mr. Kilbourne took from MFGPC’s incremental costs. For example, both experts agree on

removing royalty payments, salaries booked but not paid to Mr. Lindley, and amortization. Of

the disputed costs, however, the court is most troubled by the deductions for payments made to

Leon Richmond Designs for packaging design projects.

       These fees to Leon Richmond Designs appear on MFGPC’s financial statements in 2009

as a “Management fee” for $93,867 and as “Marketing expense[s]” in 2004, 2005, 2007, 2008,

2010, 2011, and 2012. That means MFGPC paid for this packaging design service in eight of the

ten years from 2003–2012, totaling $248,214, or 36% of Mr. Kilbourne’s adjusted total costs

from 2003–2012. 8 Mr. Kilbourne justifies the removal of these costs because they are, as he

opined, “incidental” or “one-time” costs. The court is unconvinced that these eight years of costs

are irregular or “one-time.” Indeed, MFGPC’s entire business revolved around packaging Mrs.




8
 The 36% is if the court adds back the Leon Richmond Designs expenses to Mr. Kilbourne’s
adjusted sales chart. (Kilbourne Report at Attachment 5.) Additionally, if the court conducts this
same analysis using Mr. Lyon’s selected years (2010–2012), the expenses paid to Leon Richman
Designs is $45,369, or 28% of its total costs.
                                                17
Case 2:15-cv-00094-DAK Document 307 Filed 08/26/21 PageID.4492 Page 18 of 22




Fields-branded popcorn. Trial testimony suggests that MFGPC required new packaging designs

nearly every year and holiday. Most importantly, however, MFGPC did not submit any evidence

showing that these costs would not be necessary moving forward—when the history showed this

was a substantial, recurring, and important expense.

       Despite the court’s—and Mrs. Fields’—concern over the removal of these figures, Mrs.

Fields did not propose a different costs percentage. The court is not inclined to perform its own

calculation of MFGPC’s incremental costs and profit rates despite its concern with the

deductions. In fact, Mr. Lyon does not make this calculation either, opting instead to use Mr.

Kilbourne’s 10% figure. (Lyon Report at pp. 15–17; 20–23.) The court will do the same and

adopt Mr. Kilbourne’s 10% incremental costs figure.

                      d. Growth Rate

       Mr. Lyon takes issue with Mr. Kilbourne’s 21% growth rate. As Mr. Lyon contended,

MFGPC’s equilibrium period (2010–2012) is indicative of what MFGPC’s sales would have

been going forward. During that period, and according to Mr. Lyon, MFGPC’s sales grew at the

same rate of inflation. Additionally, Mr. Lyon argued that the growth rate moving forward

should not include MFGPC’s high-growth early years or account for the industry-wide projected

growth rates. Mr. Lyon opined that MFGPC’s early years are not indicative of its growth because

from 2003–2009 MFGPC was in its early, high-growth stage. As for the industry-wide growth

rates, Mr. Lyon believes that the industry’s growth can be entirely unrelated to how a single

company will perform and cannot, without evidence, be used as an estimate of one company’s

growth.

       In this instance, the court rejects Mr. Lyon’s low growth estimate because his inflation-

tied growth rate was based on the assumption that MFGPC had hit a plateau or equilibrium level



                                                18
Case 2:15-cv-00094-DAK Document 307 Filed 08/26/21 PageID.4493 Page 19 of 22




of sales at around $600,000 in revenue. Since the court has determined that MFGPC is starting

from $207,443, its growth rate would likely be much higher than inflation. Also, Mr. Lyon’s

growth figure conveniently leaves out 2009–2010 data. This year’s data is included in his other

estimations, is similar in revenue to MFGPC’s equilibrium period, and has a higher growth rate

than the growth from 2010–2012. In short, Mr. Lyon should have, at the very least, included the

growth from 2009–2010 to keep his methods consistent. When the 2009–2010 growth is

included, Mr. Lyon’s theory that MFGPC was only growing at inflation is unsupportable. Lastly,

the court finds that it was appropriate for Mr. Kilbourne to account for the fact that the industry

was expected to grow substantially throughout the Damages Period. It is reasonable for the court

to find that the industry’s growth would have aided MFGPC’s growth. Thus, while MFGPC had

not consistently grown at 21% in its past, it is realistic to expect that it would grow faster than

inflation and at a rate expected in the industry.

       For the foregoing reasons, the court will adopt MFGPC’s growth rate of 21%

               4. Lost Profits Conclusion

       To recap, the court adopted MFGPC’s 25% gross margin percentage, 10% incremental

profit margin, and 21% growth rate. Thus, the court has adopted Mr. Kilbourne’s Historical Sales

Approach in all but one aspect; the court begins the damages calculation from MFGPC’s actual

sales figure in 2014, not the 2012 actual sales figure. With these final conclusions regarding the

experts’ opinions, the court finds that MFGPC is entitled to $111,133 in lost profits. The court

includes a table of its lost profits conclusion below.




                                                    19
Case 2:15-cv-00094-DAK Document 307 Filed 08/26/21 PageID.4494 Page 20 of 22




                                    Lost Profits Conclusion
                                                   Incremental        Growth
             Year                   Revenue                                       Lost Profits
                                                  Profit Margin        Rate
            2015                   $251,110            10%             21%           $26,044
            2016                   $303,968            10%             21%           $31,527
            2017                   $367,954            10%             21%           $38,163
   2018 (through April 30)         $148,469            10%             21%           $15,398
          TOTAL                   $1,071,501                                        $111,133

       C. Interest on Royalties and Unpaid Invoices

       As noted above, the parties do not dispute that Mrs. Fields owes MFGPC $70,223 in

unpaid invoices for popcorn sales that MFGPC sent to Mrs. Fields or that MFGPC owes Mrs.

Fields $45,566 in unpaid running royalties. The parties only dispute how the court should

calculate the interest on these figures.

       MFGPC argues that the court should calculate the interest on the unpaid invoices under

Utah Code. § 15-1-1 (10% simple interest per annum) but that the interest on the royalties should

be calculated according to the Licensing Agreement (5.25%, which is the 2014 prime rate plus

2%). (See Licensing Agreement §§ 1(k), 5(d).) Using this method, the unpaid invoices plus

interest is $117,846 and the running royalties owed plus interest is $61,789. The net of these

numbers would result in $56,507 due from Mrs. Fields to MFGPC.

       In contrast, Mrs. Fields argues that the court should take the net amount at the time of

breach and add the interest due under Utah law. This was the method originally employed by

MFGPC. (Kilbourne Report at Attachment 7; MFGPC’s Proposed Findings of Fact and

Conclusions of Law, ECF No. 292 at pp. 4–5.) Under this method, the court would simply

subtract the unpaid royalties ($45,566) from the unpaid invoices ($70,223) to get a net figure of

$24,656. The court would then add the 10% simple interest per annum to that $24,656, which

results in $41,132 due to MFGPC.


                                                20
Case 2:15-cv-00094-DAK Document 307 Filed 08/26/21 PageID.4495 Page 21 of 22




          The court finds that Mrs. Fields' calculation of interest is the correct method for three

reasons. First, this is the method that both parties agreed upon during trial. (Tr. 400–01.) It was

only after trial that MFGPC revealed this new method whereby the interest on unpaid royalties is

calculated separately from the interest for unpaid invoices. Adopting MFGPC’s method this late

in litigation is unfairly prejudicial to Mrs. Fields. Second, the Licensing Agreement requires that

the prime rate be the rate “publicly announced by Citibank N.A. plus two percent.” (Licensing

Agreement at § 1(k).) MFGPC has not submitted any evidence about where its 5.2% prime rate

came from. Thus, MFGPC has failed to carry its burden to show this would be the correct rate

even were the court persuaded by its argument. Third, the court should calculate the damages to

restore MFGPC to the position it would have been in absent Mrs. Fields’ breach. Thus, the

correct method would be to offset the amounts due at the time of breach and then calculate

interest on the net amount.

          For the foregoing reasons, the court will adopt Mrs. Fields' method and order that Mrs.

Fields pay MFGPC $41,132 for unpaid invoices. This figure includes interest calculated from

December 22, 2014 9, through August 26, 2021.

    IV.      CONCLUSION

    For the foregoing reasons, the court orders Mrs. Fields to pay MFGPC $111,133 in lost profit

damages plus $41,132 for unpaid invoices. In total, Mrs. Fields owes MFGPC $152,265. Interest

will continue to accrue on the judgment until paid in full at the legal rate established under Utah

Code § 15-1-1.




9
 The court uses the date of breach instead of the dates used by the parties because both parties
were behind on their respective payments for some time leading up to the breach.
                                                   21
Case 2:15-cv-00094-DAK Document 307 Filed 08/26/21 PageID.4496 Page 22 of 22




      DATED this 26th day of August, 2021.

                                        BY THE COURT:



                                        DALE A. KIMBALL
                                        United States District Judge




                                             22
